Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 13-15, 17, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180276839 A1 to Diessner et al, which was cited by Applicant (hereinafter, Diessner) in view of US 20040021291 A1 to Haug et al. (hereinafter, Haug). 
	Regarding claim 1, Diessner discloses:  A vehicular trailering assist system, the vehicular trailering assist system comprising: a camera disposed at a rear portion of a vehicle and having a field of view exterior and at least rearward of the vehicle, the vehicle having a hitch configured for hitching a trailer at the vehicle, the hitch being at a location spaced from a rear axle of the vehicle, the field of view of the camera including at least a portion of a trailer hitched to the vehicle at the hitch of the vehicle {Diessner, abstract: A trailer angle detection system for a vehicle towing a trailer includes a rearward viewing camera disposed at a rear portion of a vehicle, and an image processor operable to process image data captured by the camera. Responsive to processing of captured image data when the vehicle is towing a trailer, the trailer angle detection system determines the presence of the trailer at the rear of the vehicle and attached at the vehicle and determines feature vectors of the detected trailer over multiple frames of captured image data. Responsive to movement of the trailer relative to the vehicle, the trailer angle detection system tracks feature vectors for different positions of the detected trailer. The trailer angle detection system determines an angle of the trailer responsive to detection of tracking of feature vectors the trailer in the field of view of the camera over multiple frames of captured image data. / paragraph [0018]: The system thus performs trailer detection, such as via the process shown in FIG. 4, to determine presence of a trailer at the rear of the vehicle. Using a motion pattern (horizontal and vertical) of pixels, the system detects the trailer region including trailer body and tongue that moves radially (relative to the hitch ball of the vehicle) in physical space, and the hitch ball region that moves along with the vehicle.}. 
Diessner does not explicitly disclose: a steering wheel angle sensor operable to determine a steering wheel angle of the vehicle; a wheel revolutions per minute (RPM) sensor operable to determine an RPM of a wheel of the vehicle.  
Haug remedies this and teaches in paragraph [0027]: An rpm sensor is mounted to each wheel of the towing vehicle. A steering-wheel angle sensor 5 measures the steering angle at the towing vehicle and transmits it to the control device via the CAN bus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor and the wheel RPM sensor of Haug with the described invention of Diessner in order to obtain data for steering angle and wheel speed.
Diessner in view of Haug teaches: a control comprising electronic circuitry and associated software; wherein said electronic circuitry of said control comprises at least one data processor for processing image data captured by the camera and sensor data captured by (i) the steering wheel angle sensor and (ii) the wheel RPM sensor; wherein the control, responsive to processing at the control of image data captured by the camera, determines a trailer angle of the trailer relative to the vehicle; wherein the control determines the steering wheel angle of the vehicle via sensor data provided to the control from the steering wheel angle sensor; wherein the control determines the wheel RPM of the wheel of the vehicle via sensor data provided to the control from the RPM sensor; and wherein the control estimates a trailer beam length of the trailer based on at least (i) the determined trailer angle relative to the vehicle, (ii) the determined steering wheel angle of the vehicle and (iii) the determined wheel RPM of the wheel of the vehicle {Diessner, abstract, paragraph [0005]: Responsive to movement of the vehicle and trailer, the trailer angle detection system tracks feature vectors for different positions of the trailer and calculates an angle of the trailer responsive to detection of tracking of feature vectors the trailer in the field of view of the camera. / paragraph [0032]:  The system may then estimate the trailer beam length, which is the distance between the tow ball and the center of the trailer axle. If a trailer has multiple axles then it is the distance between the tow ball and the center of multiple axles of trailer. The system estimates the length of the trailer beam using the trailer angle, vehicle dynamics, and camera and system parameters. / paragraph [0036]: A kinematic model of the movement of a car and trailer is used, and an analysis of the movement of visual features from the video frame, relative to a reference frame, is used. / Haug, paragraph [0027]}. It is noted that the sensed steering angle and wheel RPM are used as data for calculating the vehicle’s motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor data and the wheel RPM sensor data of Haug with the described invention of Diessner in order to calculate vehicle motion.
Regarding claim 2, which depends from claim 1, Diessner discloses: wherein the control estimates the trailer beam length of the trailer based in part on a hitch location of the hitch relative to the rear axle of the vehicle {Diessner, paragraph [0018]:   The system thus performs trailer detection, such as via the process shown in FIG. 4, to determine presence of a trailer at the rear of the vehicle. Using a motion pattern (horizontal and vertical) of pixels, the system detects the trailer region including trailer body and tongue that moves radially (relative to the hitch ball of the vehicle) in physical space, and the hitch ball region that moves along with the vehicle. The system extracts unique features from the trailer region that will be used over multiple frames of captured image data to match the trailer position within the frames of captured image data.}.
Regarding claim 3, which depends from claim 1, Haug teaches: wherein the control, based on the steering wheel angle, determines a wheel angle of a front wheel of the vehicle {Haug, fig. 1 / paragraph [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor of Haug with the described invention of Diessner in order to obtain data for the front wheel angle.
Regarding claim 4, which depends from claim 1, Haug teaches: wherein the control, based on the RPM of the wheel of the vehicle, determines a speed of the vehicle {Haug, paragraph [0031]: FIG. 3 is a simplified block diagram of a vehicle-movement dynamics control system having an integrated trailer stabilization. The system to be controlled is the vehicle or the vehicle-trailer arrangement. Sensors measure different measurement values along this control system. The measurement values contain, in a never-ending enumeration, information pertaining to the steering-wheel angle, the yaw moment, the transverse acceleration, the wheel rpm, the braking pressure, the position of the trailer hitch, the amplitude of the pendulous movement of the trailer drawbar and the selected gear. / It is noted that wheel diameter and RPM provides length contacted by the wheel per given time, that is, the speed of the vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel rpm sensor and vehicle movement measurement of Haug with the described invention of Diessner in order to obtain data for the vehicle speed.
Regarding claim 5, which depends from claim 1, Diessner discloses: wherein the control determines a rate of change of the trailer angle {Diessner, paragraph [0022]: with reference to FIG. 5, the trailer angle detection system receives as input the video stream from the towing vehicle's backup camera, and the vehicle CAN data, including current vehicle velocity and steering wheel angle, and whether the trailer brake lights are currently connected. The system is responsible for delivering the current angle of the trailer with respect to the towing vehicle, the rate of change of that angle, and the tracking or tracking status or current status of the trailer angle detection system. It also delivers the estimated length of the trailer, from hitch to trailer axle, and measures hitch length, at the time the trailer is first connected.
Regarding claim 6, which depends from claim 5, Diessner does not explicitly disclose: wherein the control, responsive to the rate of change of the trailer angle being non-zero, estimates an unsteady state trailer beam length of the trailer.
In relation to this limitation, Diessner discloses in paragraph [0035]: Once a trailer has been recognized or newly calibrated, the trailer angle detection system is ready to begin normal operation, referred to herein as steady state running. In steady state running, the trailer angle detection system starts producing an estimated trailer angle and angular rate of change, along with the system status, for each input video frame of captured image data. / paragraph [0028]: If the candidate trailer matches at least as well as the threshold, the stored settings for that trailer, including the features to be tracked and the offset angle, are set as the reference image data, and the trailer angle detection system enters the steady state running phase.}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Diessner to use the rate of change of the trailer angle as a reference for determining trailer beam length estimation stability in order to secure accuracy of trailer angle detection (KSR rationale: (C) Use of known technique to improve similar devices (methods, or products) in the same way}.
Similar reasoning applies to claim 7.
Regarding claim 9, which depends from claim 1, Diessner discloses: wherein the control, responsive to estimating the trailer beam length of the trailer, correlates the trailer beam length to the specific trailer hitched to the vehicle and stores the trailer beam length and correlation in non-volatile memory {Diessner, paragraph [0025]: The system may initially identify or recognize the trailer or determine whether or not the particular trailer at the rear of the vehicle is a trailer for which the trailer angle detection system is calibrated. / paragraph [0026]: During the trailer recognition state, the system extracts the features that are a combination of patterns and other key feature points. / paragraph [0027]: These features are matched against stored features of each of the previously calibrated trailers and filtered, using the method of feature matching. / paragraph [0032]: The system may then estimate the trailer beam length.}.
It is noted that the trailer beam length is part of features of recognizing trailer, and previous calibrated trailer means the correlated length is stored for later use. 
Similar reasoning applies to claim 17.
Regarding claim 13, which depends from claim 1, Haug teaches: wherein the control determines a yaw rate of the vehicle based at least in part on processing of sensor data captured by the steering wheel angle sensor and the RPM sensor {Haug, paragraph [0012]: the aforementioned transverse-acceleration sensor is generally characterized as a yaw-rate sensor. ESP systems in towing vehicles already employ yaw-rate sensors and steering-angle sensors, so if the towing vehicle is already equipped with ESP, the bending angle can be determined from the sensor signals of the steering-angle sensors and the yaw-rate sensor using a computerized vehicle model./ paragraph [0031]: The measurement values contain, in a never-ending enumeration, information pertaining to the steering-wheel angle, the yaw moment, the transverse acceleration, the wheel rpm, the braking pressure, the position of the trailer hitch, the amplitude of the pendulous movement of the trailer drawbar and the selected gear.}
It is noted that steering wheel angle and wheel RPM are directly related to transverse-acceleration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the yaw rate sensing of Haug, in which the steering wheel angle sensor and the RPM sensor are utilized, with the described invention of Diessner to in order to consider yaw rate in assisting vehicular trailering.
Similar reasoning applies to claim 22. 
Regarding claim 14, which depends from claim 1, Diessner does not explicitly disclose: wherein the estimated trailer beam length of the trailer is bounded between a minimum estimated trailer beam length and a maximum estimated trailer beam length.
In relation to this limitation, Diessner discloses: paragraph [0032] / paragraph [0005]: he trailer angle detection system determines the presence of a trailer at the rear of the vehicle and attached at the vehicle and extracts feature vectors of the trailer. Responsive to movement of the vehicle and trailer, the trailer angle detection system tracks feature vectors for different positions of the trailer and calculates an angle of the trailer responsive to detection of tracking of feature vectors the trailer in the field of view of the camera. / paragraph [0037]: The kinematic model provides an estimate based on the geometries of the towing vehicle and trailer, the steering angle, and the velocity. This estimate produces smoothly changing output, but drifts over time away from the actual trailer angle. The angle determination based on analysis of each video frame relative to a reference produces results that are subject to greater noise than the kinematic model, but are not subject to the cumulative drift.}
It is noted that trailer beam length is an indication of geometry of a vehicle and its trailer. In addition to this simple indication, many factors influence safe driving for a given beam length, which may be dimensions of the trailer, the vehicle and its components (e.g. hitch), driving conditions (steering, speed, road characteristics such as curve, width, intersection, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer beam length calculation feature of Diessner to have a minimum and maximum limits of the length in order not to place the trailering in harsh or impossible conditions given the various factors, which are not expressed by the simple length of the trailer beam (KSR rationale -  (C) Use of known technique to improve similar devices (methods, or products) in the same way).
Regarding claim 15, Diessner discloses:  A vehicular trailering assist system, the vehicular trailering assist system comprising: a camera disposed at a rear portion of a vehicle and having a field of view exterior and at least rearward of the vehicle, the vehicle having a hitch configured for hitching a trailer at the vehicle, the hitch being at a location spaced from a rear axle of the vehicle, the field of view of the camera including at least a portion of a trailer hitched to the vehicle at the hitch of the vehicle {Diessner, abstract, paragraph [0018]}.
Diessner does not explicitly disclose: a steering wheel angle sensor operable to determine a steering wheel angle of the vehicle; a wheel revolutions per minute (RPM) sensor operable to determine an RPM of a wheel of the vehicle. 
Haug remedies this and teaches in paragraph [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor and the wheel RPM sensor of Haug with the described invention of Diessner in order to obtain data for steering angle and wheel speed.
Diessner in view of Haug teaches: a control comprising electronic circuitry and associated software; wherein said electronic circuitry of said control comprises at least one data processor for processing image data captured by the camera and sensor data captured by (i) the steering wheel angle sensor and (ii) the wheel RPM sensor; wherein the control, responsive to processing at the control of image data captured by the camera, determines a trailer angle of the trailer relative to the vehicle; wherein the control determines the steering wheel angle of the vehicle via sensor data provided to the control from the steering wheel angle sensor; wherein the control determines the wheel RPM of the wheel of the vehicle via sensor data provided to the control from the RPM sensor; wherein the control, based on the determined steering wheel angle, determines a wheel angle of a front wheel of the vehicle; and wherein the control estimates a trailer beam length of the trailer based on at least (i) the determined trailer angle relative to the vehicle, (ii) the determined wheel angle of the front wheel of the vehicle, (iii) the determined wheel RPM of the wheel of the vehicle and (iv) a hitch location of the hitch relative to the rear axle of the vehicle {Diessner, abstract, paragraphs [0005], [0032], [0036], [0018] / Haug, fig. 1, paragraph [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor data and the wheel RPM sensor data of Haug with the described invention of Diessner in order to calculate vehicle motion, and to obtain data for the front wheel angle.
Regarding claim 20, Diessner discloses: A vehicular trailering assist system, the vehicular trailering assist system comprising: a camera disposed at a rear portion of a vehicle and having a field of view exterior and at least rearward of the vehicle, the vehicle having a hitch configured for hitching a trailer at the vehicle, the hitch being at a location spaced from a rear axle of the vehicle, the field of view of the camera including at least a portion of a trailer hitched to the vehicle at the hitch of the vehicle {Diessner, abstract, paragraph [0018}.
Diessner does not explicitly disclose: a steering wheel angle sensor operable to determine a steering wheel angle of the vehicle; a wheel revolutions per minute (RPM) sensor operable to determine an RPM of a wheel of the vehicle. 
Haug remedies this and teaches in paragraph [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor and the wheel RPM sensor of Haug with the described invention of Diessner in order to obtain data for steering angle and wheel speed.
Diessner in view of Haug teaches: a control comprising electronic circuitry and associated software; wherein said electronic circuitry of said control comprises at least one data processor for processing image data captured by the camera and sensor data captured by (i) the steering wheel angle sensor and (ii) the wheel RPM sensor; wherein the control, responsive to processing at the control of image data captured by the camera, determines a trailer angle of the trailer relative to the vehicle; wherein the control determines the steering wheel angle of the vehicle via sensor data provided to the control from the steering wheel angle sensor; wherein the control determines the wheel RPM of the wheel of the vehicle via sensor data provided to the control from the RPM sensor; wherein the control determines a rate of change of the trailer angle; wherein the control, responsive to the rate of change of the trailer angle being non- zero, estimates an unsteady state trailer beam length of the trailer based on at least (i) the determined trailer angle relative to the vehicle, (ii) the determined steering wheel angle of the vehicle and (iii) the determined wheel RPM of the wheel of the vehicle; and wherein the control, responsive to the rate of change of the trailer angle being zero, estimates a steady state trailer beam length of the trailer based on at least (i) the determined trailer angle relative to the vehicle, (ii) the determined steering wheel angle of the vehicle and (iii) the determined wheel RPM of the wheel of the vehicle {Diessner, abstract, paragraphs [0005], [0032], [0036], [0022], [0035], [0028]/ Haug, paragraph [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensor data and the wheel RPM sensor data of Haug with the described invention of Diessner in order to calculate vehicle motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Diessner to use the rate of change of the trailer angle as a reference for determining trailer beam length estimation stability in order to secure accuracy of trailer angle detection.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diessner in view of Haug and in further view of US 20070027586 A1 to Deng et al. (hereinafter, Deng).
Regarding claim 8, which depends from claim 1, Diessner does not explicitly disclose: wherein the control, responsive to estimating the trailer beam length of the trailer, verifies the trailer beam length passes at least one convergence check.
Deng remedies this and teaches in paragraph [0050]: If the vehicle operating condition meets all of these requirements, then the algorithm checks the convergence.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle operation convergence check feature of Deng with the described invention of the modified Diessner in order to check reliability of the trailer beam length estimation.
Similar reasoning applies to claim 16.


Claim(s) 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diessner in view of Haug and in further view of US 20190242972 A1 to Melzer et al. (hereinafter, Melzer).
Regarding claim 10, which depends from claim 1, Diessner does not explicitly disclose: wherein the control, responsive to estimating the trailer beam length of the trailer, determines an average trailer beam length using a moving average filter.
Melzer remedies this and teaches in paragraph [0062]: suitable smoothing operations may be, inter alia, averaging, moving average filter, median filter, minimum operation in a sliding window (moving minimum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving average filter of Melzer with the described invention of the modified Diessner in order to improve reliability of the trailer beam length estimation.
Similar reasoning applies to claim 18.
Regarding claim 11, which depends from claim 10, Melzer teaches: wherein the moving average filter has an infinite sliding window {Melzer, paragraph [0062]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the sliding window of Melzer infinite and to incorporate the modification with the described invention of the modified Diessner in order to improve reliability of the trailer beam length estimation.
Similar reasoning applies to claim 19.

Claim(s) 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diessner in view of Haug and in further view of US 20200139976 A1 to Magnusson et al. (hereinafter, Magnusson).
Regarding claim 12, which depends from claim 1, Diessner does not explicitly disclose: comprising a gyroscope and an accelerometer, wherein the control, responsive to processing sensor data captured by the gyroscope and the accelerometer, determines a vehicle yaw rate.
	Magnusson remedies this and teaches in paragraph [0031]: Various types of accelerometers and/or gyroscopes, e.g. in the form of an inertial measurement unit (IMU), may be used to determine e.g. yaw rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the accelerometer and gyroscope of Magnusson with the described invention of the modified Diessner in order to provide means to measure yaw rate. 
	Similar reasoning applies to claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661